Order reversed, with ten dollars costs and disbursements, order of certiorari dismissed and the determination of the board of appeals confirmed, with fifty dollars costs, on the authority of People ex rel. Werner v. Walsh (212 App. Div. 635), handed down May 1, 1925. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.; Martin, J., dissents. Charles H. Stanton, Respondent, v. Arthur Day, Appellant, Impleaded *713with Another, Defendant.— Judgment affirmed, with costs. No opinion. Present— Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.